Citation Nr: 1644744	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for seizures, evaluated as 80 percent disabling prior to April 22, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 2000 to October 2005.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2012 rating decision and statement of the case, the RO assigned an 80 percent disability rating for the Veteran's seizures from May 3, 2010, to May 1, 2012.  Beginning May 1, 2012, a 40 percent evaluation was assigned.  However, in a May 2014 rating decision and August 2014 supplemental statement of the case, the RO assigned an 80 percent evaluation for the Veteran's seizures, effective May 1, 2012, and assigned a 100 percent rating from April 22, 2014.  Hence, the Veteran has been in receipt of an 80 percent disability rating for seizures for the entire appeal period up until April 22, 2014.  As of that date, the Veteran is in receipt of the maximum possible schedular rating for his disability.  As this represents a full grant of the benefits sought on appeal, this portion of the appeal period is no longer before the Board in appellate status.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  For the period of the appeal prior to April 22, 2014, because the disability rating is not the maximum rating available for seizures, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2013 VA substantive appeal, the Veteran requested a Board hearing by live videoconference.  In June 2013, the Veteran withdrew this request through a written correspondence.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704 (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a July 2014 Statement of the Case for the Veteran's claim of entitlement to an increased rating for PTSD and additional VA treatment records.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, for the appeal period prior to April 22, 2014, the probative medical evidence reflects that the Veteran has manifested one major seizure per month over a one year period.


CONCLUSION OF LAW

Prior to April 22, 2014, the criteria for an initial rating of 100 percent for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8910 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded a VA examination in February 2011.  The Board finds that the VA examination in this case is adequate, as it is predicated on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  The Board notes that the Veteran indicated his disability had worsened during the appeal period, which resulted in a new examination being provided on April 22, 2014.  From that date, the Veteran is in receipt of the maximum available benefit for his seizure disorder, and any error in VA's duty to assist the Veteran is moot.  

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Disability Rating for Service-Connected Seizures

The Veteran seeks a higher disability rating for his seizure disorder.  He submitted a claim of entitlement to an increased rating for this condition on May 28, 2010.  As noted in the introduction, the Veteran's seizure disorder has been evaluated as 80 percent disabling from May 3, 2010 to April 21, 2014.  The Board will consider whether a higher rating is warranted from May 28, 2010, the date of his claim, to April 21, 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, as in the instant case for seizures, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's seizure disorder is rated under the General Rating Formula for Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a Diagnostic Code (DC) 8910 (2015).  The General Formula provides for an 80 percent evaluation when the Veteran is averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent evaluation is warranted for averaging at least one major seizure per month over the last year.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2015).  The General Rating Formula provides that there will be no distinction between diurnal and nocturnal major seizures. 38 C.F.R. § 4.124a, Note (3) (2015).

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks; competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

A May 2009 report from Cape Fear Valley Medical Center documents the Veteran arriving at the emergency department with a friend after having a seizure.  The Veteran had reported losing consciousness and motor activity, noting that he was unable to remember the seizure.  The attending physician noted the Veteran was somewhat disoriented upon presentation.  

Next, the Veteran presented to his VA primary care provider in July 2009 reporting that he had suffered a seizure a few hours previously.  The seizure was witnessed by his girlfriend.  In a followup visit on the next day, the Veteran reported having missed taking his prescribed Dilantin for at least three days because he had been out of town.  He was assessed with seizure activity secondary to low Dilantin levels and possible hypoglycemia due to irregular eating habits.  The attending physician increased the Veteran's nightly dose of Dilantin.  

An August 2009 VA neurology outpatient note documents the Veteran presenting with a two year history of recurrent seizure-like events.  The seizures would mainly be shaking or convulsive-like, involving all extremities and the whole body at times.  The seizures would primarily occur during sleep.  The attending physician reached an impression of chronic recurrent convulsive seizure events.  

A September 2009 VA treatment note documents the Veteran presenting at the emergency room after having a seizure earlier in the morning between three and seven o'clock.  According to a witness, the Veteran lost consciousness for five to ten minutes.  He fell into a wall and lost consciousness.  

A seizure is documented as occurring in May 2010 in Cape Fear Valley Health System emergency department notes.  The Veteran had driven through a four-way intersection.  The Veteran was confused upon arrival at the emergency department.  The Cape Fear Valley Medical Hospital notes from June 2010 show that the Veteran underwent another seizure during that month.   The Veteran was told not to drive motor vehicles, operate machinery or equipment, and to avoid being alone until clinically stable and seizure free.  

The Veteran presented at the VA emergency room in November 2010, reporting that he had suffered a seizure earlier that day.  He had been brought to the Cape Fear Valley Medical Hospital, but he left and went to the VA.  The Veteran denied any loss of bowel or bladder function; however he did report having an emesis, which was noted on his shirt on presentation.  The Veteran had right shoulder pain and decreased range of motion of his arm.  

In a December 2010 telephone encounter note, the Veteran is documented reporting that he continued having seizures.  He had inquired into whether he was able to drive to work.  However, he was told not to drive at that time until medically cleared.  He was permitted to work under supervision on the ground level or in an administrative capacity.  

The Veteran was afforded an examination and opinion for his epilepsy in February 2011.  The examiner noted the Veteran had a known history of seizures, having nocturnal seizures about once every one to two months.  The Veteran would wake up fatigued, the feeling lasting for several days resulting in his inability to function.  After a seizure, the Veteran would also wake up with muscle ache.  The examiner diagnosed the Veteran with uncontrolled epilepsy, nocturnal as described.  

In May 2011, the Veteran suffered another seizure, causing him to fall and hit some steps.  The Veteran reported loss of consciousness and falling without warning at the time of the seizure.  He was informed that he had lost consciousness for approximately 15 minutes.  

In August 2011, the Veteran received treatment at the VA emergency department after suffering a seizure.  The Veteran had been at the park and only remembers waking up surrounding by people.  The Veteran was unsure whether he hit his head, but he reported having a headache with right lower neck pain.  

In a March 2012 neurology follow-up, the Veteran reported having his last seizure eight months earlier.  The Veteran received treatment in May 2012 at the VA emergency department after presenting feeling lightheaded, confused, and with an unsteady gait.  

In July 2012, the Veteran presented at the VA emergency room with complaints of vague dizziness, feet feeling light, and some unsteadiness.  The Veteran had not taken his Dilantin that morning.  

Next, October 2012 VA treatment notes show the Veteran presenting at the VA medical center after suffering two seizures the previous day.  After the first, he was transported to a private hospital.  Upon returning home, his girlfriend witnessed another grand mal seizure in which the Veteran was unconscious, stiff, had thrashing limbs, and foam at the mouth.  

In April 2013, the Veteran denied having a seizure in the previous seven months.  

In a July 2013 statement, the Veteran reported that his seizures had "worsened badly."  The seizures would occur randomly and frequently to the extent that the Veteran was no longer able to work, drive, or function effectively.  He indicated he had fallen "many times" because of his seizures, sustaining facial scars as a result and recently suffering a motor vehicle accident which resulted in the loss of his driver's license.  

The Veteran had a seizure in January 2014.  He presented then at the VA emergency department after having a seizure the previous night, causing him to hit his head after he fell.  A February 2014 VA neurology consultation shows the Veteran following up for his seizure disorder.  He reported having his most recent seizure in January 2014, as noted above.  He also had one in December 2013 around Christmas.  Before that, he had a seizure in April 2013, this one causing him to flip his automobile and lose his driving license.  

A March 2014 statement from Dr. G.B., a VA neurologist, indicated that the Veteran was being seen in the Neurology Clinic at the Philadelphia VAMC for seizures.  He was being treated with medications with the expectation that this treatment would continue "for the time being."  Dr. G.B. noted that the Veteran should not drive, operate heavy machinery, climb heights, swim, or work with dangerous chemicals.  A May 2014 VA treatment note documents the Veteran reporting having one seizure three weeks prior and one two month prior to his visit.  

The Board has conducted a thorough review of the available evidence from the time period prior to April 22, 2014.  Although VA and private treatment records as do not clearly document generalized tonic-clonic convulsion with unconsciousness verified by a doctor, the RO assigned a 100 percent evaluation based on an April 2014 examination that did not differentiate between the seizures it noted were happening on a more than monthly basis as of that date from any seizures that happened in the years prior.  Accordingly, the Board has no way to distinguish between the two periods of time and resolving all doubt in favor of the Veteran, assigns a 100 percent evaluation.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's seizure disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the evidence of record does not reflect that the Veteran's seizure is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A 100 percent disability rating for the Veteran's seizure disorder prior to April 22, 2014, is granted. 


REMAND

Remand is required to obtain an examination that determines the severity of the Veteran's service-connected PTSD.  Service connection was granted for PTSD in May 2011 based on a VA examination conducted in February 2011.  In July 2013, the Veteran submitted a statement indicating his PTSD had worsened.  The Veteran was thus afforded an examination to determine the severity of his PTSD in April 2014.  At that time, however, the examiner was unable to elicit from the Veteran any information about a specific stressor incurred during the course of his military service.  As such, the examiner did not render any psychiatric diagnosis, and no insight was provided into the present state of the Veteran's mental health.  

In a clarifying addendum opinion in August 2014, a VA examiner noted that the examiner who conducted the May 2014 examination attempted to verify the Veteran's stressors, which had already been conceded by VA and discussed in the February 2011 VA examination.  Noting the Veteran's previously diagnosed and service-connected PTSD, the August 2014 examiner noted that the VA medical records confirmed that the Veteran's psychiatric symptoms had continued with no periods of full symptom remission.  The examiner concluded that progress notes from this time support the continued presence of symptoms that the Veteran reported to the examiner at the time of his February 2011 examination.  

Despite the clarifying opinion rendered in August 2014 that the Veteran's symptoms continued, the Board notes that no examination of the Veteran has been conducted to ascertain the present severity of his PTSD despite the Veteran reporting his symptoms had worsened.  In light of the Veteran's report of worsening symptoms and the lack of adequate clinical evidence after this report, remand is required for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


